Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach or to reasonably disclose the combination of features recited in claim 1 and its corresponding parallel claims. Specifically the features: “determining, by the computing system and for each of the plurality of content presentation devices, a supplemental content processing time that corresponds to an amount of time required by a particular content presentation device to receive the supplemental content to facilitate presentation of the supplemental content; scheduling, by the computing system, the plurality of content presentation devices to receive requested supplemental content based in part on corresponding supplemental content processing times, wherein content presentation devices having higher supplemental content processing times are scheduled to begin receiving requested supplemental content before content presentation devices associated with lower supplemental content processing times; and communicating requested supplemental content according to the schedule” taken together as aa whole with the other limitations of the claims are not taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2422